 



Exhibit 10.15
     EXECUTION VERSION
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on March 16,
2007 (the “Effective Date”), by and among GNC Acquisition Holdings Inc., a
Delaware corporation (“Holdings”), General Nutrition Centers, Inc., a Delaware
corporation and wholly owned subsidiary of Holdings (“Centers,” and together
with Holdings, referred to herein as “GNC”), and Joseph M. Fortunato (the
“Executive”).
     WHEREAS, the Executive is presently employed by Centers and previously
entered into an Employment Agreement, effective as of November 14, 2005, as
amended and restated on December 8, 2006 (the “Original Employment Agreement”);
and
     WHEREAS, pursuant to and in accordance with the terms of the Agreement and
Plan of Merger, dated as of February 8, 2007 (the “Merger Agreement”), by and
among Holdings, GNC Acquisition Inc., a Delaware corporation “(Merger Sub”), and
GNC Parent Corporation, a Delaware corporation (“Target”), at the Effective Time
(as such term is defined in the Merger Agreement), Merger Sub will be merged
with and into Target (the “Merger”); and
     WHEREAS, the parties wish to provide for the Executive’s continued
employment with Centers following the Merger, in accordance with the terms set
forth herein, as of the Effective Date.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
     1. Employment of the Executive; Duties.
          1.1 Title. During the Employment Period (as defined in Section 2.2
hereof), the Executive shall serve as (a) President and Chief Executive Officer
of Centers and (b) President and Chief Executive Officer of Holdings.
          1.2 Duties. During the Employment Period, the Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities of the Executive’s positions and shall render such services on
the terms set forth herein. In addition, the Executive shall have such other
executive and managerial powers and duties as may be reasonably assigned to the
Executive by the Board of Directors of Centers (the “Centers Board”) or the
Board of Directors of Holdings (the “Holdings Board”), as applicable,
commensurate with the Executive’s positions. The Executive shall report solely
and directly to the Holdings Board. The Executive’s duties, titles and
responsibilities shall not be changed materially at any time without his consent
(other than during any period where the Executive is incapacitated due to
physical or mental illness). Except for sick leave, reasonable vacations,
excused leaves of absence, or as otherwise provided in this Agreement, the
Executive shall, throughout the Employment Period, devote substantially all the
Executive’s working time, attention, knowledge and skills faithfully, and to the
best of the Executive’s ability, to the duties and responsibilities of the
Executive’s positions in furtherance of the business affairs and activities of
GNC and its Affiliates (as defined in Section 5.4(a)). Notwithstanding the
foregoing, the Executive is

 



--------------------------------------------------------------------------------



 



permitted, to the extent such activities do not substantially interfere with the
performance of his duties and responsibilities under this Agreement or create an
adverse business conflict with any Company Party (as defined in Section 5.4(b)),
to (a) manage his personal, financial, and legal affairs, (b) serve on civic or
charitable boards or committees (it being understood that his continuing to
serve on the boards and committees set forth on Exhibit A, will, as of the
Effective Date, be deemed not to interfere with the performance of his duties
and responsibilities under this Agreement), and (c) deliver lectures or fulfill
speaking engagements. Except where GNC provides its written consent otherwise
(which consent will not be unreasonably withheld), the Executive shall maintain
his principal residence within 75 miles of the principal office of Centers as of
the Effective Date. The Executive shall at all times be subject to, comply with,
observe and carry out faithfully to the best of his ability and in all material
respects (x) Centers lawful rules, regulations, policies and codes of ethics
and/or conduct applicable to its employees generally and in effect from time to
time and (y) such lawful rules, regulations, policies, codes of ethics and/or
conduct, directions and restrictions as either the Centers Board or the Holdings
Board may from time to time reasonably establish or approve for their executive
officers.
          1.3 Board Membership. During the Employment Period, the Executive will
serve as a member of (a) the Centers Board and as a member of the executive
committee of the Centers Board and (b) the Holdings Board and as a member of the
executive committee of the Holdings Board.
     2. Term of Employment.
          2.1 Employment Period. The employment of the Executive hereunder will
commence on the Effective Date and continue until the fifth (5th) anniversary
thereof (the “Initial Employment Period”), unless terminated earlier in
accordance with the provisions of Section 4 of this Agreement.
          2.2 Extension. Unless terminated earlier in accordance with the
provisions of Section 4 of this Agreement, the employment of the Executive will
automatically continue after the end of the Initial Employment Period for
additional and successive one (1)-year periods (each an “Extension Period” and,
together with the Initial Employment Period, the “Employment Period”), unless
GNC or the Executive notifies the other in writing not less than one (1) year
prior to the end of the Initial Employment Period, or the end of the applicable
Extension Period, of its or the Executive’s election, in its or the Executive’s
sole discretion, not to extend the Employment Period.
     3. Compensation and General Benefits.
          3.1 Base Salary. During the Employment Period, Centers agrees to pay
to the Executive an annual base salary in an amount not less than $800,000, to
be reviewed annually by the Holdings Board or the compensation committee of the
Holdings Board (the “Compensation Committee”), for upward adjustments only (as
the Holdings Board (or the Compensation Committee), acting in its sole
discretion, determines to be reasonable and appropriate); provided, however,
that such amount will be increased pursuant to such review effective as of
January 1 of each year during the Employment Period, beginning with January 1,
2008, by a percentage no less than the percentage increase in the Consumer Price
Index for All Urban Consumers, as

- 2 -



--------------------------------------------------------------------------------



 



published by Bureau of Labor Statistics of the U.S. Department of Labor, for the
calendar year immediately preceding such review (such base salary as adjusted
from time to time, the “Base Salary”). The Executive’s Base Salary, less amounts
required to be withheld under applicable law, shall be payable in equal
installments in accordance with Centers’ normal payroll practices and procedures
in effect from time to time for the payment of salaries to executive officers of
Centers, but in no event less frequently than monthly.
          3.2 Bonus. During the Employment Period, the Executive shall be
eligible to receive from Centers an annual performance bonus (the “Annual
Bonus”), which shall have a target of seventy-five percent (75%) of Base Salary
with a maximum of one hundred and twenty-five percent (125%) of Base Salary if
Centers exceeds the annual goals for the applicable year. Such annual goals
shall be determined by the Holdings Board (or the Compensation Committee) in
good faith consultation with the Executive. Any Annual Bonus earned shall be
payable in full as soon as reasonably practicable following the determination
thereof, but in no event later than March 31st of the following year, and in
accordance with Centers’ normal payroll practices and procedures. The Annual
Bonus shall be based on the achievement of corporate and personal goals and
objectives established under the terms of a plan to be developed jointly in good
faith by GNC and the Executive (the “Plan”). The Plan will establish financial
objectives and financial goals related to Centers. Except as otherwise expressly
provided in Section 4, any Annual Bonus (or portion thereof) payable under this
Section 3.2 shall be contingent on the Executive’s continued employment with
Centers through the date such payment is determined and becomes payable under
the terms of the Plan.
          3.3 Expenses. During the Employment Period, in addition to any amounts
to which the Executive may be entitled pursuant to the other provisions of this
Agreement, Centers shall reimburse the Executive for all reasonable and
necessary expenses incurred by the Executive in performing the Executive’s
duties hereunder on behalf of GNC or its Affiliates, subject to, and consistent
with, Centers’ policies for executive officer expense payment and reimbursement,
in effect from time to time.
          3.4 Fringe Benefits. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Agreement, the Executive shall be entitled to participate in, and to
receive benefits under, (a) any benefit plans, arrangements, or policies made
available by Centers to its executive officers generally, subject to and on a
basis consistent with the terms, conditions, and overall administration of each
such plan, arrangement or policy and (b) without limiting the foregoing, the
benefits set forth on Exhibit B attached hereto (with items 6 through 13 listed
on Exhibit B being referred to herein as the “Perquisites”).
          3.5 Equity Interests.
          (a) On the Effective Date, the Executive shall be permitted to and
shall purchase a number of shares of Holdings Class A Common Stock, par value
$0.001 per share (“Holdings Common Stock”), and Holdings preferred stock, par
value $0.001 per share (together with Holdings Common Stock, the “Holdings
Stock”), pursuant to the terms and conditions of that certain Contribution and
Exchange Agreement dated as of the date hereof.

- 3 -



--------------------------------------------------------------------------------



 



          (b) On the Effective Date, the Executive shall receive an award of
options to purchase the number of shares of Holdings Common Stock equal to 2.63%
of the Holdings Common Stock then outstanding, on a fully-diluted basis (taking
into account all options granted or reserved for issuance as part of the
management option pool), with 50% of such options having an exercise price equal
to the price per share of Holdings Common Stock paid by Ares Corporate
Opportunities Fund II, L.P. (“Ares”) and Ontario Teachers’ Pension Plan Board
(“OTPP,” and together with Ares and any other co-investor, the “Sponsor”) or
their Affiliates in connection with the equity funding of Holdings (the “Sponsor
Buy-In Price”) and 50% of such options having an exercise price equal to the
amount obtained by multiplying the Sponsor Buy-In Price by 1.5. The options will
be awarded under the terms of the GNC Acquisition Holdings Inc. 2007 Stock
Incentive Plan (the “Equity Incentive Plan”) and subject to the provisions of
Holdings’ standard option agreements which will contain customary provisions,
including, consistent with the past practice at Centers, a provision entitling
the holder to receive a special bonus payment for any extraordinary dividends
paid to Sponsor (other than special dividends paid to the holders of the Class B
Common Stock of Holdings in accordance with Holdings’ Certificate of
Incorporation, as amended from time to time) and customary provisions relating
to post-termination exercise periods (which, in any event, would not be less
than one (1) year in the event of Executive’s death or Total Disability (as
defined in Section 4.2(c)) or sixty (60) days in the event of a termination
without Cause (as defined in Section 4.3(g)) or with or without Good Reason (as
defined in Section 4.3(h))). The options will be time based and will vest
annually over a four (4) year period on each anniversary of the grant date
subject to the Executive’s continuous employment with Centers through each such
vesting date and will have an outside exercise date of ten (10) years from the
date of grant, subject to earlier termination in certain circumstances. The
options having an exercise price equal to the Sponsor Buy-In Price will be
incentive stock options to the maximum extent permitted under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). All other options will
be nonqualified options.
          (c) During the Employment Period and in the sole discretion of, and
subject to the approval of, the Holdings Board (or any compensation committee or
other appropriate committee under the Equity Incentive Plan), the Executive
shall be eligible to participate in and be granted awards under the Equity
Incentive Plan.
          (d) In the event of a Change in Control (as defined in
Section 4.3(i)), all of the Executive’s stock options shall vest in full and
become immediately exercisable and all restrictions with respect to restricted
stock issued to the Executive, if any, shall lapse.
     4. Termination.
          4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2 hereof, unless
earlier terminated in accordance with the provisions of this Section 4.
          4.2 Death or Disability of the Executive.
          (a) The employment of the Executive hereunder (and the Employment
Period) shall terminate upon (i) the death of the Executive or, (ii) at the
option of GNC, upon not less

- 4 -



--------------------------------------------------------------------------------



 



than fifteen (15) days’ prior written notice to the Executive or the Executive’s
personal representative or guardian, if the Executive suffers a Total Disability
(as defined in Section 4.2(c)).
           (b) In the event the Executive’s employment is terminated pursuant to
this Section 4.2, then, subject to reduction by any benefits paid or payable to
the Executive, the Executive’s beneficiaries or estate under any
Centers-sponsored disability benefit plan program or policy for the period
following such date of termination (provided, however, that no such reduction
shall be made for any benefits paid upon the Executive’s death under Centers’
life insurance policy), the following provisions shall apply:
               (i) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, (A) any accrued but
unpaid Base Salary paid in accordance with Centers’ normal payroll practices and
procedures, (B) any accrued but unpaid Annual Bonus, if any, with respect to the
fiscal year prior to the year in which termination occurs, paid in accordance
with Section 3.2 (the “Accrued Bonus”), (C) payment for any accrued but unpaid
Perquisites in accordance with Centers’ normal payroll practices and policies,
(D) payment for any accrued but unused vacation in accordance with Centers’
normal payroll practices and policies, and (E) reimbursement of expenses in
accordance with Section 3.3 (collectively, “Accrued Obligations”);
               (ii) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, a lump sum payment
equal to the sum of (x) the Executive’s current Base Salary and (y) the
annualized value of the Perquisites as determined in good faith by the
Accounting Firm (as defined in Section 4.3(f)(ii)) using customary valuation
methods, payable within thirty (30) days of such termination;
               (iii) Centers shall pay to the Executive, or to the Executive’s
guardian or personal representative, as the case may be, a prorated share of the
Annual Bonus pursuant to Section 3.2 (based on the period of actual employment)
that the Executive would have been entitled to had the Executive worked the full
year during which the termination occurred, provided that bonus targets (other
than individual targets) are met for the year of such termination (any such
bonus shall be payable as soon as reasonably practicable following the
determination thereof, but in no event later than March 15 of the following
year, and in accordance with Centers’ normal payroll practices and procedures);
and
               (iv) if (x) the Executive, guardian or personal representative,
as the case may be, timely elects continuation coverage (with respect to the
Executive’s coverage or any eligible dependent coverage, as applicable) under
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to Centers’ group health insurance plan and (y) the
Executive, guardian or personal representative, as the case may be, continue
timely co-payment of premiums at the same level and cost as if the Executive
were an employee of Centers (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), Centers shall be
responsible for payment of the monthly cost of COBRA Continuation Coverage to
the same extent it paid for such coverage for the Executive’s

- 5 -



--------------------------------------------------------------------------------



 



coverage or any eligible dependent coverage, as applicable, immediately prior to
the date of the termination pursuant to this Section 4.2, such payment to
continue for the period permitted by COBRA; provided, however, that if, in the
event of termination due to Total Disability, the Executive obtains other
employment that offers substantially similar or improved group health benefits,
COBRA Continuation Coverage shall cease.
          (c) Subject to the last sentence of this Section 4.2(c), for purposes
of this Agreement, “Total Disability” means (i) the Executive is subject to a
legal decree of incompetency (the date of such decree being deemed the date on
which such disability occurred), (ii) the written determination by a physician
selected by GNC that, because of a medically determinable disease, injury or
other physical or mental disability, the Executive is unable to substantially
perform, with or without reasonable accommodation, the material duties of the
Executive required by this Agreement, and that such disability has lasted for
ninety (90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12) month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information, or (iii) the Executive’s qualifying for benefits under Centers
long-term disability coverage, if any. In conjunction with determining Total
Disability for purposes of this Agreement, the Executive hereby consents to
(x) any reasonable examinations that the Holdings Board or the Compensation
Committee determines are relevant and reasonably necessary to a determination of
Total Disability or are required by GNC’s physician, (y) furnish such medical
information as may be reasonably requested and (z) waive (only as to GNC and for
the limited purpose of determining Total Disability in accordance with this
Agreement, subject to an appropriate confidentiality understanding by GNC) any
applicable physician patient privilege that may arise because of such
examination. Notwithstanding anything to the contrary in this Section 4.2(c),
“Total Disability” shall have the definition of “Disabled” contained in
Section 409A of the Code, in any instance in which amounts are paid under this
Agreement as a result of the Executive’s Total Disability and such amounts are
treated as deferred compensation under Section 409A of the Code.
          (d) With respect to outstanding stock options and restricted stock
held by the Executive as of the date of termination pursuant to this
Section 4.2, any such options that would become vested and exercisable, and any
restricted stock awards the restrictions with respect to which would lapse, in
each case assuming the Executive had continued to be employed with Centers,
during the calendar year in which termination occurs and the year following the
end of such calendar year shall immediately vest and become exercisable, as
applicable, as of the date of the termination.
          4.3 Termination Without Cause or Resignation For Good Reason;
Non-Renewal.
          (a) GNC may terminate the Executive’s employment without Cause (as
defined in Section 4.3(g)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive.

- 6 -



--------------------------------------------------------------------------------



 



          (b) The Executive may resign, and thereby terminate the Executive’s
employment (and the Employment Period), at any time for “Good Reason,” upon not
less than sixty (60) days’ prior written notice to GNC specifying in reasonable
detail the reason therefor; provided, however, that GNC shall have a reasonable
opportunity to cure any such Good Reason (to the extent possible) within thirty
(30) days after GNC’s receipt of such notice; and provided, further, that, if
GNC is not seeking to cure, GNC shall not be obligated to allow the Executive to
continue working during such period and may, in its sole discretion, accelerate
such termination of employment (and the Employment Period) to any date during
such period. A determination of whether the Executive has Good Reason under
Sections 4.3(h)(i) or (ii) for termination of the Executive’s employment under
this Agreement, and of whether GNC has effectively cured and thus eliminated the
grounds for such Good Reason, shall be made only by a two-thirds vote of the
Holdings Board (excluding the Executive for such purposes), within its sole
judgment and discretion, acting in good faith after having met with Centers’
Vice President of Human Resources. A determination by the Holdings Board made in
accordance with this Section 4.3(b) that Good Reason does not exist or has been
cured will not prevent the Executive from challenging such determination.
          (c) Following the Initial Employment Period, GNC may decline to renew
this Agreement for an additional Extension Period, in accordance with
Section 2.2 hereof, for reasons other than those that would otherwise constitute
Cause.
          (d) In the event the Executive’s employment is terminated pursuant to
this Section 4.3, then, subject to Sections 4.3(e) and 4.6 hereof, the following
provisions shall apply:
               (i) Centers shall pay the Executive the Accrued Obligations;
               (ii) Centers shall pay the Executive a lump sum of two (2) times
the Base Salary and the annualized value of the Perquisites, as determined in
good faith by the Accounting Firm using customary valuation methods; provided,
however, that if such termination occurs either (x) “in anticipation of” (as
defined in Section 4.3(j)) or during the two (2) year period following, a Change
in Control or (y) within the six (6) months prior to or at any time following,
the consummation of the first public offering of the Holdings Common Stock or
other equity securities of Holdings or any of its subsidiaries pursuant to a
registration statement (other than on Form S-8 or similar or successor forms)
filed with, and declared effective by, the Securities and Exchange Commission
(an “IPO”), then such payment will be a lump sum of three (3) times the Base
Salary and the annualized value of the Perquisites, as determined in good faith
by the Accounting Firm using customary valuation methods. All payments pursuant
to Sections 4.3(d)(i) and (ii) shall be made no later than fifteen (15) days of
the date of termination;
               (iii) Centers shall pay to the Executive a lump sum of two (2)
times an amount equal to the average Annual Bonus paid or payable under
Section 3.2 with respect to the most recent three (3) fiscal years, starting no
earlier than the Effective Date (determined by annualizing the bonus paid or
payable with respect to any partial fiscal year); provided, however, that that
if such termination occurs either (x) in anticipation of or during the two
(2) year period following, a Change in Control or (y) within the six (6) months
prior to or at any time following, an IPO, then such payment will be a lump sum
of three (3) times the amount equal to the average Annual Bonus paid or payable
under Section 3.2 with respect to the most recent three (3) fiscal

- 7 -



--------------------------------------------------------------------------------



 



years, starting no earlier than the Effective Date (determined by annualizing
the bonus paid or payable with respect to any partial fiscal year). All payments
pursuant to this Section 4.3(d)(iii) shall be made no later than fifteen
(15) days of the date of termination;
               (iv) if (x) the Executive timely elects COBRA Continuation
Coverage with respect to Centers’ group health insurance plan and (y) the
Executive continues timely co-payment of premiums at the same level and cost as
if the Executive were an employee of Centers (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
Centers shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage to the same extent it paid for such coverage for the
Executive’s coverage or any eligible dependent coverage, as applicable,
immediately prior to the date of the termination pursuant to this Section 4.3,
such payment to continue for the period permitted by COBRA; provided, however,
that if the Executive obtains other employment that offers substantially similar
or improved group health benefits, COBRA Continuation Coverage shall cease;
               (v) with respect to outstanding stock options and restricted
stock held by the Executive as of the date of termination pursuant to this
Section 4.3, any such options that would become vested and exercisable, and any
restricted stock awards the restrictions with respect to which would lapse, in
each case assuming the Executive had continued to be employed with Centers,
during the twenty-four (24) month period following the date of termination shall
immediately vest and become exercisable, as applicable; provided, however, that
if such termination occurs either (x) in anticipation of a Change in Control or
(y) within the six (6) months prior to or at any time following, an IPO, any
options that would become vested and exercisable, and any restricted stock
awards restrictions with respect to which would lapse, in each case, during the
thirty-six (36) month period following the date of termination shall immediately
vest and become exercisable.
          (e) As a condition precedent to the Executive’s right to receive the
benefits set forth in Section 4.3(d) hereof, the Executive agrees to execute a
release in substantially the form attached hereto as Exhibit C.
          (f) (i) Anything in this Agreement to the contrary notwithstanding, if
it shall be determined that any payment, vesting, distribution or transfer by
Centers or any Affiliate or successor of Centers or by any other Person (as
defined in Section 5.4(f)) or that any other event occurring with respect to the
Executive and Centers for the Executive’s benefit, whether paid or payable or
distributed or distributable under the terms of this Agreement or otherwise
(including under any employee benefit plan) (a “Payment”) would be subject to or
result in the imposition of the excise tax imposed by Section 4999 of the Code
(and any regulations or guidance promulgated or issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the amount of the Payment shall be
reduced so that the present value of all Payments (calculated in accordance with
Section 280G of the Code and the regulations thereunder), in the aggregate,
equals three (3) times the Executive’s “base amount” (within the meaning of
Section 280G(b)(3) of the Code), minus one dollar ($1.00) (the “Payment
Reduction”). The Executive shall have the right to designate those payments or
benefits that shall be reduced or eliminated under the Payment Reduction to
avoid the imposition of the Excise Tax, subject to the confirmation of the
Accounting Firm (as defined herein) with respect to the intended effect thereof.
Notwithstanding

- 8 -



--------------------------------------------------------------------------------



 



the foregoing, the Payment Reduction shall not apply if the Accounting Firm
determines that, on an after-tax basis, the Executive would retain a greater
amount of compensation following payment of the Excise Tax on the unreduced
amount of any Payments than the amount of compensation retained following the
Payment Reduction as required hereby.
               (ii) Subject to the provisions of Section 4.3(f)(iii), all
determinations required to be made under this Section 4.3(f), including whether
and when a Payment is subject to Section 4999 and the assumptions to be utilized
in arriving at such determination and in determining an appropriate Payment
Reduction, shall be made by PricewaterhouseCoopers LLP, or any other nationally
recognized accounting firm that shall be Centers’ outside auditors at the time
of such determination (the “Accounting Firm”), which Accounting Firm shall
provide detailed supporting calculations to the Executive and Centers within
fifteen (15) business days of the receipt of notice from Centers or the
Executive that there will be a Payment that the Person giving notice believes
may be subject to the Excise Tax. All fees and expenses of the Accounting Firm
shall be borne by Centers. Any determination by the Accounting Firm shall be
binding upon Centers and the Executive in determining whether a Payment
Reduction is required and the amount thereof (subject to Sections 4.3(f)(iii)
and (iv)), in the absence of material mathematical or legal error.
               (iii) If, as a result of any uncertainty in the application of
Section 4999 at the time of the initial determination by the Accounting Firm
under Section 4.3(f)(ii), the Accounting Firm subsequently determines that (A) a
Payment Reduction should have been made and was not, or a larger Payment
Reduction should have been made in accordance with Section 4.3(f)(ii) (an
“Overpayment”), any such Overpayment, to the extent actually paid or provided to
the Executive, will be treated for all purposes, to the extent practicable and
subject to applicable law, as a loan to the Executive with interest at the
applicable Federal rate provided for in Section 1274(d) of the Code and will be
repaid by the Executive to Centers in full within thirty-five (35) days after
the Executive receives notice of the Accounting Firm’s determination, which
notice shall be provided to Executive within sixty (60) days of the date that
Centers first learns of the Overpayment from the Accounting Firm; provided,
however, that the amount of the Overpayment to be repaid by the Executive to
Centers will be reduced to the extent that the Accounting Firm determines that
any portion of the Overpayment to be repaid will not be offset by a
corresponding reduction in any applicable Excise Tax by reason of such repayment
of the Overpayment, or (B) a Payment Reduction was made and should not have been
made, or a smaller Payment Reduction should have been made in accordance with
Section 4.3(f)(ii) (an “Underpayment”), any such Underpayment will be due and
payable by Centers to the Executive within thirty-five (35) days after Centers
receives notice of the Accounting Firm’s determination. Notwithstanding the
foregoing, any subsequent determination by the Accounting Firm of an Overpayment
or Underpayment in accordance with this Section 4.3(f)(iii) must be made within
seventy-five (75) days after the Accounting Firm’s initial determination under
Section 4.3(f)(ii).
               (iv) The Executive shall give written notice to Centers of any
claim by the Internal Revenue Service (“IRS”) that, if successful, would require
the payment by the Executive of an Excise Tax, such notice to be provided within
fifteen (15) days after the Executive shall have received written notice of such
claim. The Executive shall cooperate with Centers in determining whether to
contest or pay such claim and shall not pay such claim without

- 9 -



--------------------------------------------------------------------------------



 



the written consent of Centers, which shall not be unreasonably withheld,
conditioned or delayed.
               (v) This Section 4.3(f) shall remain in full force and effect
following the termination of the Executive’s employment for any reason until the
expiration of the statute of limitations on the assessment of taxes applicable
to the Executive for all periods in which the Executive may incur a liability
for taxes (including Excise Taxes), interest or penalties arising out of the
operation of this Agreement.
          (g) For purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following events, as determined in good faith by a
two-thirds vote of the Holdings Board (excluding the Executive for such
purposes), after the Executive (and his counsel) has been given a reasonable
opportunity to be heard at a Holdings Board meeting specifically called for the
purpose of making the Cause determination:
               (i) the Executive’s conviction of, or plea of nolo contendere to,
a crime which constitutes a felony;
               (ii) the Executive’s willful disloyalty or deliberate dishonesty
with respect to GNC or any of its Affiliates which is injurious to the financial
condition, business or reputation of either of GNC or any of its Affiliates;
               (iii) the commission by the Executive of an act of fraud or
embezzlement against GNC or any of its Affiliates;
               (iv) a material breach by the Executive of any provision of this
Agreement or any other written contract or agreement between the Executive and
Holdings or Centers or any of their Affiliates, which, if curable, is not cured
within 30 days after delivery to the Executive by Holdings or Centers, as
applicable, of written notice of such breach; provided, that, if such breach, if
curable, is not capable of being cured within such 30-day period, the Executive
will have a reasonable additional period as will be agreed to by Holdings or
Centers, as applicable, in their sole discretion, to cure such breach; or
               (v) the willful and continued failure by the Executive to
materially perform the duties of the positions of President and Chief Executive
Officer of Centers or President and Chief Executive Officer of Holdings or his
continued failure to substantially perform duties requested or prescribed by the
Centers Board or the Holdings Board (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness or death), which,
if curable, is not cured within 30 days after delivery to the Executive by
Holdings or Centers, as applicable, of written notice of such failure; provided,
that, if such failure, if curable, is not capable of being cured within such
30-day period, the Executive will have a reasonable additional period as will be
agreed to by Holdings or Centers, as applicable, in their sole discretion, to
cure such failure.
          Cause will not solely exist because of the Executive’s, Centers’ or
Holdings’ unsatisfactory performance. No act, or failure to act, by the
Executive shall be considered “willful” unless committed in bad faith and
without a reasonable belief that the act or omission was in the best interests
of GNC or any of its Affiliates. A determination of Cause in accordance

- 10 -



--------------------------------------------------------------------------------



 



with this section shall not prevent the Executive from challenging the Holdings
Board’s determination that Cause exists or that the Executive has failed to cure
any act (or failure to act) that purportedly formed the basis for the Holdings
Board’s determination.
          (h) the Executive may terminate his employment for “Good Reason” after
he has actual knowledge of the occurrence, without his prior written consent
(which consent shall be limited to the specific event in question and shall not
constitute the waiver by the Executive of his right to withhold his consent with
respect to any similar event or occurrence unless specifically stated in the
consent), of any of the following:
               (i) GNC’s failure to comply with any material provisions of this
Agreement which is not cured within 30 days after the Executive has given
written notice of such noncompliance to GNC;
               (ii) a material adverse change by GNC in the Executive’s
responsibilities, duties or authority (including, but not limited to any change
in reporting obligation) as the President and Chief Executive Officer of Centers
or as the President and Chief Executive Officer of Holdings, which, in the
aggregate, causes the Executive’s positions with GNC to have less responsibility
or authority than the Executive’s position immediately prior to such change
(other than temporarily during any period where the Executive is incapacitated
due to physical or mental illness);
               (iii) removal of the Executive from the position of President and
Chief Executive Officer of Centers or from the position of President and Chief
Executive Officer of Holdings, or failure to elect (or appoint) the Executive
to, or removal of the Executive from, the Centers Board or the Holdings Board;
               (iv) a reduction in the Executive’s Base Salary; or
               (v) the Executive’s principal place of business for performing
services to Centers moves to a new location that is more than 75 miles from the
Executive’s principal place of business existing on the Effective Date.
          In the event that the Executive has actual knowledge of an event or
occurrence giving the Executive a right to terminate his employment for Good
Reason for a period of more than ninety (90) days, such event or occurrence
shall cease to constitute Good Reason; provided, however, that the foregoing
will not constitute a waiver of the Executive’s right to terminate this
Agreement for Good Reason for any subsequent similar event or occurrence.
          (i) For purposes of this Agreement, a “Change in Control” means, and
shall be deemed to have occurred upon the occurrence of, any one of the
following events:
               (i) the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction) in one or more
transactions by any individual, entity (including any employee benefit plan or
any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (for purposes of this Section 4.3(i) only, a “Person”),
other than any acquisition by any Permitted Holder or any of its Related Parties
or a Permitted

- 11 -



--------------------------------------------------------------------------------



 



Group, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of shares or other securities (as defined in
Section 3(a)(10) of the Exchange Act) representing 50% or more of either (1) the
Holdings Common Stock or (2) the combined voting power of the securities of
Holdings entitled to vote generally in the election of directors of the Holdings
Board (the “Holdings Voting Securities”), in each case calculated on a fully
diluted basis after giving effect to such acquisition; provided, however, that
none of the following acquisitions shall constitute a Change in Control as
defined in this clause (i): (A) any acquisition by any Person or group of
Persons consisting solely of stockholders of Holdings on the Effective Date,
(B) any acquisition so long as such acquisition does not result in any Person
(other than any stockholder or stockholders of Holdings on the Effective Date),
beneficially owning shares or securities representing 50% or more of either the
Holdings Common Stock or Holdings Voting Securities, (C) any acquisition, after
which the Permitted Holders or their Related Parties have the right or ability
by voting power, contract or otherwise to elect or designate for election a
majority of the Holdings Board; or
               (ii) any election has occurred of Persons to the Holdings Board
that causes two-thirds of the Holdings Board to consist of Persons other than
(A) Persons who were members of the Holdings Board on the Effective Date and
(B) Persons who were nominated for elections as members of the Holdings Board at
a time when two-thirds of the Holdings Board consisted of Persons who were
members of the Holdings Board on the Effective Date; provided, however, that any
Person nominated for election by a Holdings Board at least two-thirds of whom
constituted Persons described in clauses (A) or (B) or by Persons who were
themselves nominated by such Holdings Board shall, for this purpose, be deemed
to have been nominated by a Holdings Board composed of Persons described in
clause (A); or
               (iii) approval by the stockholders of Holdings of (A) a complete
liquidation or dissolution of Holdings or Centers or (B) the sale or other
disposition (other than a merger or consolidation) of all or substantially all
of the assets of Holdings and its subsidiaries, taken as a whole, to any Person
other than a Permitted Holder or a Related Party of a Permitted Holder; or
               (iv) Centers ceases to be a direct or indirect wholly owned
subsidiary of Holdings.
          For purposes of this Section 4.3(i), the following terms shall have
the following meanings:
          (1) “Permitted Group” means any group of investors that is deemed to
be a “person” (as that term is used in Section 13(d) of the Exchange Act) at any
time prior to Holdings’ initial public offering of common stock, solely by
virtue of the Stockholders Agreement by and among Holdings, Ares, OTPP, the
Executive, and the other parties thereto, as the same may be amended, modified
or supplemented from time to time.
          (2) “Permitted Holder” means Ares, Ares Management, Inc., Ares
Management LLC and OTPP.

- 12 -



--------------------------------------------------------------------------------



 



          (3) “Related Party” means:
               (x) any controlling equityholder, managing general partner or
majority-owned subsidiary, of any Permitted Holder;
               (y) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding an 80% or more controlling interest of
which consist of any one or more Permitted Holders and/or such other Persons
referred to in the immediately preceding clause (x); or
               (z) any investment fund or similar entity managed by any one or
more Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (x) or (y).
          (j) For purposes of this Agreement, the termination of the Executive’s
employment shall be deemed to have been “in anticipation of” a Change in Control
if such termination occurs at any time from and after the period beginning six
(6) months prior to a Change in Control and such termination occurs (i) after a
definitive agreement is entered into by Centers or Holdings providing for a
Change in Control or (ii) at the request of an unrelated third party who has
taken steps reasonably calculated to effect a Change in Control.
          (k) Notwithstanding anything in Section 4.3(i) to the contrary,
“Change in Control” shall have the definition of “Change in Control” contained
in Section 409A of the Code in any instance in which amounts are paid under this
Agreement as a result of a Change in Control and such amounts are treated as
deferred compensation under Section 409A.
          4.4 Termination For Cause, Voluntary Resignation Other Than For Good
Reason.
          (a) (i) GNC may, upon action of the Holdings Board, terminate the
employment of the Executive (and the Employment Period) at any time for “Cause,”
or (ii) the Executive may voluntarily resign other than for Good Reason and
thereby terminate the Executive’s employment (and the Employment Period) under
this Agreement at any time upon not less than thirty (30) days’ prior written
notice.
          (b) In the event the Executive’s employment is terminated pursuant to
this Section 4.4, then the Executive shall be entitled to receive all of the
Accrued Obligations (other than, in the event of a termination for Cause, the
Accrued Bonus). All other rights of the Executive (and all obligations of GNC)
hereunder shall terminate as of the date of such termination.
          4.5 Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by GNC
and the Executive), the Executive will be deemed to have resigned, without any
further action by the Executive, from any and all officer and director positions
that the Executive, immediately prior to such termination, (a) held with GNC or
any of its Affiliates and (b) held with any other

- 13 -



--------------------------------------------------------------------------------



 



entities at the direction of, or as a result of the Executive’s affiliation
with, GNC or any of its Affiliates. If for any reason this Section 4.5 is deemed
to be insufficient to effectuate such resignations, then the Executive will,
upon GNC’s request, execute any documents or instruments that GNC may deem
necessary or desirable to effectuate such resignations. In addition, the
Executive hereby designates the Secretary or any Assistant Secretary of
Holdings, Centers or of any of their Affiliates to execute any such documents or
instruments as the Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of Holdings, Centers or
their Affiliates is deemed by GNC or its Affiliates to be a more expedient means
to effectuate such resignation or resignations.
          4.6 Section 409A of the Code. It is intended that any amounts payable
under this Agreement will comply with Section 409A of the Code and the
regulations relating thereto so as not to subject the Executive to the payment
of interest, tax, and penalties which may be imposed under Section 409A of the
Code. Accordingly, the Executive and Centers agree to use reasonable best
efforts to cooperate, including by restructuring the timing of payments under
this Agreement, to avoid the imposition of any additional interest, tax, or
penalty charge under Section 409A of the Code in respect of payments to the
Executive under this Agreement. Notwithstanding anything in this Agreement to
the contrary, (i) if upon the employment termination date, the Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to avoid the
imposition on the Executive of any tax or penalty, including interest, under
Section 409A of the Code, then Centers will defer the commencement of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) until the date that is
six (6) months following the Executive’s separation from service with Centers
(or the earliest date as is permitted under Section 409A of the Code) and
Centers will make all applicable payments that have accrued during such six
(6) month period in a lump sum to the Executive following the expiration of such
period. In no event whatsoever shall GNC or any of their Affiliates be liable
for any additional tax, interest or penalties that may be imposed on the
Executive by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code.
          4.7 No Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Section 4 by seeking other
employment or otherwise, and, except as specifically provided in this Agreement,
the amounts of compensation and benefits payable or otherwise due to the
Executive under this Section 4 or other provisions of this Agreement shall not
be reduced by compensation or benefits received by the Executive from any other
employment he shall choose to undertake following termination of his employment
under this Agreement. Further, any amounts owed to the Executive under this
Agreement may not be offset by any claims Centers may have against the
Executive, and Centers’ obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement will not
be affected by any other circumstances, including, without limitation, any
counterclaim, right of set-off, recoupment, defense, or other right that Centers
may have against the Executive or other Persons.

- 14 -



--------------------------------------------------------------------------------



 



     5. Confidentiality, Work Product, Non-Competition and Non-Solicitation.
          5.1 Confidentiality.
          (a) In connection with the Executive’s employment hereunder, GNC and
its Affiliates intend to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the business interests of GNC
and its Affiliates require a confidential relationship between GNC, its
Affiliates and the Executive and the fullest practical protection and
confidential treatment of all Confidential Information. At all times, both
during and after the Employment Period, the Executive shall not directly or
indirectly: (i) appropriate, download, print, copy, remove, use, disclose,
divulge, communicate or otherwise “Misappropriate” (as defined in Section 5.4(e)
hereof) any Confidential Information, including, without limitation, originals
or copies of any Confidential Information, in any media or format, except for
the benefit of GNC and its Affiliates within the course and scope of the
Executive’s employment or with the prior written consent of the Holdings Board,
or (ii) take or encourage any action that would circumvent, interfere with or
otherwise diminish the value or benefit of the Confidential Information to GNC
or its Affiliates.
          (b) All Confidential Information, and all other information and
property affecting or relating to the business of GNC and its Affiliates within
the Executive’s possession, custody or control, regardless of form or format,
shall remain, at all times, the property of GNC and its Affiliates, the
appropriation, use or disclosure of which is governed and restricted by this
Agreement.
          (c) The Executive acknowledges and agrees that:
               (i) the Executive occupies a unique position within GNC, and the
Executive is and will be intimately involved in the development or
implementation of Confidential Information;
               (ii) in the event the Executive breaches this Section 5.1 with
respect to any Confidential Information, such breach shall be deemed to be a
Misappropriation of such Confidential Information; and
               (iii) any Misappropriation of Confidential Information will
result in immediate and irreparable harm to GNC and its Affiliates.
          (d) Upon receipt of any formal or informal request, by legal process
or otherwise, seeking the Executive’s direct or indirect disclosure or
production of any Confidential Information to any Person, the Executive shall
promptly and timely notify GNC and provide a description and, if applicable,
hand deliver a copy of such request to GNC. The Executive irrevocably nominates
and appoints GNC as the Executive’s true and lawful attorney-in-fact to act in
the Executive’s name, place and stead to perform any act that the Executive
might perform to defend and protect against any disclosure of Confidential
Information.
          (e) At any time GNC may reasonably request, during or after the
Employment Period, the Executive shall deliver to GNC all originals and copies
of Confidential Information

- 15 -



--------------------------------------------------------------------------------



 



and all other information and property affecting or relating to the businesses
of GNC and its Affiliates within the Executive’s possession, custody or control,
regardless of form or format, including, without limitation any Confidential
Information produced by the Executive. Both during and after the Employment
Period, GNC shall have the right of reasonable access to review, inspect, copy
or confiscate any Confidential Information within the Executive’s possession,
custody or control.
          (f) Upon termination or expiration of this Agreement, the Executive
shall immediately return to GNC or its Affiliates, as applicable, all
Confidential Information, and all other information and property affecting or
relating to the business of GNC and its Affiliates, within the Executive’s
possession, custody or control, regardless of form or format, without the
necessity of a prior request by GNC.
          (g) During the Employment Period, the Executive represents and agrees
that the Executive will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that the Executive will not bring onto the premises of Holdings,
Centers or any of their Affiliates or access such confidential or proprietary
information or trade secrets of such others, unless consented to in writing by
said others, and then only with the prior written authorization of GNC or its
Affiliates, as applicable.
          5.2 Work Product/Intellectual Property.
          (a) Assignment. The Executive hereby assigns to GNC all right, title
and interest to all “Work Product” (as defined in Section 5.4(h) hereof) that
(i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).
          (b) Disclosure. The Executive shall promptly disclose Work Product to
the Holdings Board and perform all actions reasonably requested by GNC (whether
during or after the Employment Period) to establish and confirm the ownership
and proprietary interest of any of the Company Parties in any Work Product
(including, without limitation, the execution of assignments, consents, powers
of attorney, applications and other instruments). The Executive shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the Holdings Board.
          5.3 Non-Competition and Non-Solicitation.
          (a) In consideration of the Confidential Information being provided to
the Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
continued employment with Centers and the business relationships, goodwill, work
experience, client, customer and vendor relationships and other fruits of
employment that the Executive will have the opportunity to obtain, use and
develop under this Agreement, the Executive agrees to the restrictive covenants
stated in this Section 5.3.

- 16 -



--------------------------------------------------------------------------------



 



          (b) During the Employment Period and until the end of the Restricted
Period (as defined in Section 5.4(g) hereof), the Executive agrees that the
Executive will not, directly or indirectly, on the Executive’s own behalf or on
the behalf of any other Person, within the United States of America or in any
other country or territory in which the businesses of any of the Company Parties
are conducted:
               (i) subject to Section 5.3(c), engage in a Competing Business (as
defined in Section 5.4(c) hereof), including, without limitation, by owning,
managing, operating, controlling, being employed by, providing services as a
consultant or independent contractor to or participating in the ownership,
management, operation or control of any Competing Business;
               (ii) induce or attempt to induce any customer, vendor, supplier,
licensor or other Person in a business relationship with any Company Party, for
or with which the Executive or employees working under the Executive’s
supervision had any direct or indirect responsibility or contact during the
Employment Period, (A) to do business with a Competing Business or (B) to cease,
restrict, terminate or otherwise reduce business with any of the Company Parties
for the benefit of a Competing Business, regardless of whether the Executive
initiates contact; or
               (iii) (A) solicit, recruit, persuade, influence or induce, or
attempt to solicit, recruit, persuade, influence or induce anyone employed or
otherwise retained by any of the Company Parties (including any independent
contractor or consultant), to cease or leave their employment or contractual or
consulting relationship with any Company Party, regardless of whether the
Executive initiates contact for such purposes or (B) hire, employ or otherwise
attempt to establish, for any Person, any employment, agency, consulting,
independent contractor or other business relationship with any Person who is or
was employed or otherwise retained by any of the Company Parties (including any
independent contractor or consultant).
          (c) The parties hereto acknowledge and agree that, notwithstanding
anything in Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely
as passive investments, securities of Persons engaged in any business that would
otherwise be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Exchange Act, and (ii) the
Executive may serve on the board of directors (or other comparable position) or
as an officer of any entity at the request of the Holdings Board; provided,
however, that in the case of investments otherwise permitted under clause
(i) above, the Executive shall not be permitted to, directly or indirectly,
participate in, or attempt to influence, the management, direction or policies
of (other than through the exercise of any voting rights held by the Executive
in connection with such securities), or lend the Executive’s name to, any such
Person.
          (d) The Executive acknowledges and agrees that, for purposes of this
Section 5.3, indirect acts by the Executive shall include, without limitation,
an act by the Executive’s spouse, ancestor, lineal descendant, lineal
descendant’s spouse, sibling or other member of the Executive’s immediate
family.

- 17 -



--------------------------------------------------------------------------------



 



          (e) The Executive acknowledges that (i) the restrictive covenants
contained in this Section 5.3 hereof are ancillary to and part of an otherwise
enforceable agreement, such being the agreements concerning Confidential
Information and other consideration as stated in this Agreement, (ii) at the
time that these restrictive covenants are made, the limitations as to time,
geographic scope and activity to be restrained, as described herein, are
reasonable and do not impose a greater restraint than necessary to protect the
good will and other legitimate business interests of GNC or its Affiliates,
including without limitation, Confidential Information (including trade
secrets), client, customer or vendor relationships, client or customer goodwill
and business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, (iv) based on the relevant
benefits and other new consideration provided for in this Agreement, including,
without limitation, the disclosure and use of Confidential Information, the
restrictive covenants of this Section 5.3, as applicable according to their
terms, shall remain in full force and effect even in the event of the
Executive’s involuntary termination from employment, with or without Cause, and
(v) the Executive has carefully read this Agreement and has given careful
consideration to the restraints imposed upon the Executive by this Agreement and
consents to the terms of the restrictive covenants in this Section 5.3, with the
knowledge that this Agreement may be terminated at any time in accordance with
the provisions hereof.
          5.4 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
          (a) An “Affiliate” of any specified Person means any other Person,
whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
          (b) “Company Parties” means GNC and its direct and indirect
subsidiaries and Affiliates and their successors in interest. Notwithstanding
the foregoing, “Company Parties” shall not include the Sponsor and or any entity
in which the Sponsor has an equity interest other than GNC and its direct and
indirect subsidiaries.
          (c) “Competing Business” means any business that competes with any of
the Company Parties, including, without limitation, any enterprise that engages
in, owns or operates businesses that market, sell, distribute, manufacture or
otherwise are involved in the nutritional supplements industry.
          (d) Confidential Information.
               (i) “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to GNC or any of its Affiliates (as well as

- 18 -



--------------------------------------------------------------------------------



 



their customers and vendors) that is confidential, proprietary or trade secret
(A) by its nature, (B) based on how it is treated or designated by GNC or any of
its Affiliates, (C) because the disclosure of which would have a material
adverse effect on the businesses or planned businesses of GNC or its Affiliates
or (D) as a matter of law.
               (ii) Exclusions. Confidential Information does not include
material, data or information (A) that GNC or any of its Affiliates has
voluntarily placed in the public domain, (B) that has been lawfully and
independently developed and publicly disclosed by third parties, (C) that
constitutes the general non-specialized knowledge and skills gained by the
Executive during the Employment Period or (D) that otherwise enters the public
domain through lawful means; provided, however, that the unauthorized
appropriation, use or disclosure of Confidential Information by the Executive,
directly or indirectly, shall not affect the protection and relief afforded by
this Agreement regarding such information.
               (iii) Inclusions. Confidential Information includes, without
limitation, the following information (including without limitation,
compilations or collections of information) relating or belonging to GNC or any
of its Affiliates (as well as their clients, customers or vendors) and created,
prepared, accessed, used or reviewed by the Executive during or after the
Employment Period: (1) product and manufacturing information, such as
ingredients, combinations of ingredients and manufacturing processes;
(2) scientific and technical information, such as research and development,
tests and test results, formulae and formulations, studies and analysis;
(3) financial and cost information, such as operating and production costs,
costs of goods sold, costs of supplies and manufacturing materials, non-public
financial statements and reports, profit and loss information, margin
information and financial performance information; (4) customer related
information, such as customer related contracts, engagement and scope of work
letters, proposals and presentations, customer related contacts, lists,
identities and prospects, practices, plans, histories, requirements and needs,
price information and formulae and information concerning client or customer
products, services, businesses or equipment specifications; (5) vendor and
supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price information, such as marketing and sales programs and
related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing
schedules and lists; (7) database, software and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including, but not limited to, e-mails, databases, word
processed documents, spreadsheets, notes, schedules, task lists, images and
video; (8) employee-related information, such as lists or directories
identifying employees, representatives and contractors, and information
regarding the competencies (knowledge, skill, experience), compensation and
needs of employees, representatives and contractors and training methods; and
(9) business and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.

- 19 -



--------------------------------------------------------------------------------



 



          (e) “Misappropriate”, or any form thereof, means:
               (i) the acquisition of any Confidential Information by a Person
who knows or has reason to know that the Confidential Information was acquired
by theft, bribery, misrepresentation, breach or inducement of a breach of a duty
to maintain secrecy or espionage through electronic or other means (each, an
“Improper Means”); or
               (ii) the disclosure or use of any Confidential Information
without the express consent of GNC or any of its Affiliates, as applicable, by a
Person who (A) used Improper Means to acquire knowledge of the Confidential
Information, (B) at the time of disclosure or use, knew or had reason to know
that his or her knowledge of the Confidential Information was (x) derived from
or through a Person who had utilized Improper Means to acquire it, (y) acquired
under circumstances giving rise to a duty to maintain its secrecy or limit its
use or (z) derived from or through a Person who owed a duty to GNC or any of its
Affiliates to maintain its secrecy or limit its use or (C) before a material
change of his or her position, knew or had reason to know that it was
Confidential Information and that knowledge of it had been acquired by accident
or mistake.
          (f) “Person” means (other than for purposes of Section 4.3(i)) any
individual, corporation, partnership, limited liability company, joint venture,
association, business trust, joint-stock company, estate, trust, unincorporated
organization, government or other agency or political subdivision thereof or any
other legal or commercial entity.
          (g) “Restricted Period” means the eighteen (18) months after the date
of termination of employment.
          (h) “Work Product” means all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, materials, compositions, techniques,
data, processes, formula, specifications, formulations, plans (marketing,
business, strategic, technical or otherwise) concepts and ideas, and all similar
or related information (in each case whether or not patentable), all copyrights
and copyrightable works, all trade secrets, confidential information, and all
other intellectual property and intellectual property rights that are conceived,
reduced to practice, developed or made by the Executive either alone or with
others in the course of employment with Centers (including employment prior to
the date of this Agreement).
          5.5 Remedies. Because the Executive’s services are unique and because
the Executive has access to Confidential Information, the Executive acknowledges
and agrees that if the Executive breaches any of the provisions of Section 5
hereof, GNC or any of its Affiliates may suffer immediate and irreparable harm
for which monetary damages alone will not be a sufficient remedy. The
restrictive covenants stated in Section 5 hereof are without prejudice to the
rights and causes of action at law of GNC or any of its Affiliates.
          5.6 Interpretation; Severability.
          (a) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions and
the other

- 20 -



--------------------------------------------------------------------------------



 



obligations contained in this Agreement, and the Executive recognizes that GNC
and its Affiliates have made every effort to limit the restrictions placed upon
the Executive to those that are reasonable and necessary to protect the
legitimate business interests of GNC and its Affiliates.
          (b) The Executive acknowledges and agrees that the restrictive
covenants set forth in this Agreement are reasonable and necessary in order to
protect the valid business interests of GNC and its Affiliates. It is the
intention of the parties hereto that the covenants, provisions and agreements
contained herein shall be enforceable to the fullest extent allowed by law. If
any covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared unenforceable. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions or agreements contained herein are not enforceable, the remaining
covenants, provisions and agreements herein shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, GNC and
its Affiliates shall have any and all rights under applicable statutes or common
law to enforce its rights with respect to any and all Confidential Information
or unfair competition by the Executive.
     6. Miscellaneous.
          6.1 Public Statements.
          (a) Media Nondisclosure. The Executive agrees that during the
Employment Period or at any time thereafter, except as may be authorized in
writing by GNC, the Executive will not directly or indirectly disclose or
release to the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with Centers and any
aspect of any dispute that is the subject of this Agreement. For the purposes of
this Agreement, the term “Media” includes, without limitation, any news
organization, station, publication, show, website, web log (blog), bulletin
board, chat room or program (past, present or future), whether published through
the means of print, radio, television or the Internet or otherwise, and any
member, representative, agent or employee of the same.
          (b) Non-Disparagement.
               (i) The Executive agrees that during the Employment Period or at
any time thereafter, the Executive will not make any statements, comments or
communications in any form, oral, written or electronic to any Media or any
customer, client or supplier of GNC or any of its Affiliates, which would
constitute libel, slander or disparagement of GNC or any of its Affiliates,
including, without limitation, any such statements, comments or communications
that

- 21 -



--------------------------------------------------------------------------------



 



criticize, ridicule or are derogatory to GNC or any of its Affiliates; provided,
however, that the terms of this Section 6.1(b) shall not apply to communications
between the Executive and, as applicable, the Executive’s attorneys or other
persons with whom communications would be subject to a claim of privilege
existing under common law, statute or rule of procedure. The Executive further
agrees that the Executive will not in any way solicit any such statements,
comments or communications from others.
               (ii) GNC agrees that during the Employment Period or at any time
thereafter, GNC will not make any statements, comments or communications in any
form, oral, written or electronic, to any Media or any Person, which would
constitute libel, slander or disparagement of the Executive, including, without
limitation, any such statements, comments or communications that criticize,
ridicule or are derogatory to the Executive; provided, however, that the terms
of this Section 6.1(b) shall not apply to any documents required to be filed by
GNC with the Securities and Exchange Commission (provided that GNC is advised by
legal counsel that such disclosure is required in order to comply with GNC’s
legal obligations thereunder and such disclosure is limited to only that which
is required to be so disclosed) or communications between GNC and, as
applicable, GNC’s attorneys or other persons with whom communications would be
subject to a claim of privilege existing under common law, statute or rule of
procedure. GNC further agrees that GNC will not in any way solicit any such
statements, comments or communications from others.
          6.2 Consent to Jurisdiction; Remedies. In the event of any dispute,
controversy or claim between GNC or any of its Affiliates and the Executive
arising out of or relating to the interpretation, application or enforcement of
this Agreement, the parties agree and consent to the personal jurisdiction of
the Court of Common Pleas for Allegheny County, Pennsylvania and/or the United
States District Court for the Western District of Pennsylvania (collectively,
the “Agreed Venue”) for resolution of the dispute, controversy or claim, and
that those courts, and only those courts, shall have non-exclusive jurisdiction
to determine any dispute, controversy or claim related to, arising under or in
connection with this Agreement. The parties also agree (a) to submit to the
jurisdiction of any competent court in the Agreed Venue, (b) to waive any and
all defenses the parties may have on the grounds of lack of jurisdiction of such
court and (c) that neither party shall be required to post any bond, undertaking
or other financial deposit or guarantee in seeking or obtaining such equitable
relief. To the full extent permitted by law and upon presentation of appropriate
documentation, all reasonable legal fees and expenses incurred by any prevailing
party as a result of any dispute involving the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
dispute involving the amount of any payment or other benefit due pursuant to
this Agreement) shall be paid by the non-prevailing party in such dispute.
          6.3 Settlement of Existing Rights. In exchange for the other terms of
this Agreement, the Executive acknowledges and agrees that: (a) the Executive’s
entry into this Agreement is a condition of continued employment with Centers;
(b) except as otherwise provided herein, this Agreement will replace any
existing employment agreement between the parties, including the Original
Employment Agreement; (c) the Executive is being provided with access to
Confidential Information, including, without limitation, proprietary trade
secrets of one or more Company Parties, to which the Executive has not
previously had access; (d) all inventions and intellectual property developed by
the Executive during any past employment

- 22 -



--------------------------------------------------------------------------------



 



with Centers and all goodwill developed with Centers’ clients, customers and
other business contacts by the Executive during any past employment with
Centers, as applicable, is the exclusive property of Centers; and (e) all
Confidential Information or specialized training accessed, created, received or
utilized by the Executive during any past employment with Centers, as
applicable, will be subject to the restrictions on Confidential Information
described in this Agreement, whether previously so agreed or not.
          6.4 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and GNC with respect to the subject matter
hereof, and supersedes any and all prior understandings or agreements, whether
written or oral, including, without limitation, the Original Employment
Agreement and any term sheets contemplating the execution of an employment
agreement setting forth the terms and conditions of the Executive’s continued
employment with Centers. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.
          6.5 Governing Law. This Agreement is governed by and will be construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflict of laws.
          6.6 Assignment; Successors; Binding Agreement. This Agreement may not
be assigned by either party, whether by operation of law or otherwise, without
the prior written consent of the other party, except that any right, title or
interest of Holdings or Centers arising out of this Agreement may be assigned by
Holdings or Centers to any corporation or entity controlling, controlled by, or
under common control with Holdings or Centers, as applicable, or to any
Affiliates of Holdings or Centers, as applicable; provided, however, that the
assignee shall first deliver to the Executive an express written assumption of
this Agreement and Holdings’ or Centers’ obligations hereunder, as applicable.
No such assignment shall relieve Holdings or Centers of their obligations under
this Agreement without the express written consent of the Executive (which
consent will not be unreasonably withheld). Subject to the foregoing, this
Agreement is binding upon and will inure to the benefit of the parties and their
respective heirs, legatees, devisees, personal representatives, successors and
assigns.
          6.7 Representation by Counsel; Independent Judgment. Each of the
parties hereto acknowledges that (a) it or the Executive has read this Agreement
in its entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
          6.8 Interpretation; Construction. The parties and their respective
legal counsel actively participated in the negotiation and drafting of this
Agreement, and in the event of any ambiguity or mistake herein, or any dispute
among the parties with respect to the provisions hereto, no provision of this
Agreement shall be construed unfavorably against any of the parties

- 23 -



--------------------------------------------------------------------------------



 



on the ground that the Executive, it, or the Executive’s or its counsel was the
drafter thereof. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein shall have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes,” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “hereof,” “herein,” “hereunder,” and comparable terms refer to
the entirety of this Agreement and not to any particular section or other
subdivision hereof or exhibit hereto; (e) references to any gender include
references to all genders; (f) references to any agreement or other instrument
or statute or regulation are referred to as amended or supplemented from time to
time (and, in the case of a statute or regulation, to any successor provision);
and (g) the word “or” shall be deemed to mean “and/or” unless the context
clearly indicates otherwise.
          6.9 Notices. All notices and communications hereunder shall be in
writing and shall be deemed properly given and effective when delivered or when
mailed if such mailing is by United States registered or certified mail, return
receipt requested, postage prepaid, or by other delivery service which provides
evidence of delivery, as follows:
If to Centers or Holdings, to:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: General Counsel
with copies (which shall not constitute notice) to each of the following:
c/o Ares Corporate Opportunities Fund II, L.P.
1999 Avenue of the Stars
Los Angeles, California 90067
Facsimile: 310-210-4170
Attention: David Kaplan
and
c/o Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario
M2M 4H5
Facsimile: 416-730-5082
Attention: Lee Sienna
With a copy by Facsimile to: 416-730-3771
Attention: Legal Department
and

- 24 -



--------------------------------------------------------------------------------



 



Proskauer Rose LLP
2049 Century Park East, 32nd Floor
Los Angeles, California
Facsimile: 310-557-2193
Attention: Michael A. Woronoff, Esq.
If to the Executive, to:
Joseph M. Fortunato
4191 Muirfield Circle
Nevillewood, PA 15142
with a copy (which shall not constitute notice) to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
Henry W. Oliver Building
535 Smithfield Street
Pittsburgh, PA 15222
Attention: Robert P. Zinn, Esq.
Telephone: (412) 355-8687
Facsimile: (412) 355-6501
or to such other address as one party may provide in writing to the other party
from time to time.
          6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
          6.11 Captions. Paragraph headings are for convenience only and shall
not be considered a part of this Agreement.
          6.12 No Third Party Beneficiary Rights. Except as otherwise provided
in this Agreement, no entity shall have any right to enforce any provision of
this Agreement, even if indirectly benefited by it.
          6.13 Withholding. Any payments provided for hereunder shall be paid
net of any applicable withholding required under Federal, state or local law and
any additional withholding to which the Executive has agreed.
[SIGNATURE PAGE FOLLOWS]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 25 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement, to
be effective for all purposes as of the Effective Date.

                  GENERAL NUTRITION CENTERS, INC.    
 
           
 
  By:   /s/ Mark Weintrub    
 
           
 
  Name:   Mark Weintrub    
 
  Title:   Senior Vice President, Chief Legal Officer
and Secretary    

SIGNATURE PAGE TO FORTUNATO EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  GNC ACQUISITION HOLDINGS INC.    
 
           
 
  By:   /s/ David Kaplan    
 
           
 
  Name:   David Kaplan    
 
  Title:   Co-President    
 
           
 
  By:   /s/ Josef Prosperi    
 
           
 
  Name:   Josef Prosperi    
 
  Title:   Co-President    

SIGNATURE PAGE TO FORTUNATO EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



         
 
  EXECUTIVE:    
 
       
 
  /s/ Joseph M. Fortunato    
 
       
 
  Name: Joseph M. Fortunato    

SIGNATURE PAGE TO FORTUNATO EMPLOYMENT AGREEMENT

 